Title: To Thomas Jefferson from James Ewell Heath, 20 August 1821
From: Heath, James Ewell
To: Jefferson, Thomas


Sir,
Auditors Office
20 August 1821
I have received your favor of the 15 inst, covering an order of the President & Directors of the Literary Fund in favor of the University of Virginia for $29.100—one moiety of which has been this day drawn on my warrant, by the President of the Bank of Virginia, and the other deposited in the Farmers Bank to the Credit of the Rector and Visitors in compliance with your wishes.—I am sir with very sincere respect your obedt servantJ. E: Heath Audr